UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For theSemi-annual distribution period from February15, 2008 toAugust 15, 2008 Commission File Number of issuing entity: 333-101155-29 MS Structured TILES Series 2006-1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-101155 MS Structured Asset Corp. (Exact name of depositor as specified in its charter) MS Structured Asset Corp. (Exact name of sponsor as specified in its charter) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 84-6392593 (I.R.S.
